Wells Fargo Bank v Allen (2015 NY Slip Op 05935)





Wells Fargo Bank v Allen


2015 NY Slip Op 05935


Decided on July 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2013-10841
 (Index No. 23227/11)

[*1]Wells Fargo Bank, etc., respondent, 
vDemetra Allen, appellant, et al., defendants.


David A. Bythewood, Mineola, N.Y, for appellant.
Eckert Seamans Cherin & Mellott, LLC, White Plains, N.Y. (Geraldine A. Cheverko of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Demetra Allen appeals from an order of the Supreme Court, Queens County (Dufficy, J.), dated June 7, 2013, which denied her motion for leave to renew and reargue her opposition to the plaintiff's motion for summary judgment on the complaint and for the appointment of a referee to compute the amounts due it and her cross motion for summary judgment dismissing the complaint, which motion and cross motion were decided by an order of the same court dated March 4, 2013.
ORDERED that the appeal from so much of the order dated June 7, 2013, as denied that branch of the motion which was for leave to reargue is dismissed, as no appeal lies from an order denying reargument (see Bank of N.Y. v Waters, 127 AD3d 1005); and it is further,
ORDERED that the order dated June 7, 2013, is affirmed insofar as reviewed; and it is further,
ORDERED that one bill of costs is awarded to the plaintiff.
The Supreme Court properly denied that branch of the appellant's motion which was for leave to renew her opposition to the plaintiff's motion for summary judgment on the complaint and for the appointment of a referee to compute the amounts due it and her cross motion for summary judgment dismissing the complaint insofar as asserted against her. The appellant presented no reasonable justification for failing to submit the purportedly new evidence at the time of the original motion and cross motion (see CPLR 2221[e][3]; Zelouf Intern. Corp. v Rivercity, LLC, 123 AD3d 1116). In any event, the appellant failed to demonstrate that the new evidence submitted would have changed the prior determination (see CPLR 2221[e][2]; Bauman v Ottaviano, 126 AD3d 742).
RIVERA, J.P., DICKERSON, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court